index no control no tam-118440-97 nov s97 internal_revenue_service national_office technical_advice_memorandum district_director taxpayer’s name taxpayer’s address we taxpayer’s identification no quarters involved conference held sou u legend taxpayer issue siig o op gy of be usage invent i po as sng _ costco af whether taxpayer a position_holder of finished gasoline and undyed diesel_fuel in a terminal is liable for the tax imposed by sec_4081 of the internal_revenue_code upon the removal of that fuel from the terminal at the terminal rack facts taxpayer a taxable_fuel registrant made pipeline purchases of finished gasoline and undyed diesel_fuel the taxable_fuel taxpayer timely provided all of the sellers of this fuel with a notification certificate as described in sec_48_4081-5 of the manufacturers and retailer excise_tax regulations the position_holder with respect to this fuel when the fuel was later removed from terminal at the terminal rack taxpayer was when taxpayer bought the fuel it asked each seller to charge taxpayer tax on the sale of the fuel to taxpayer sellers honored this request and others did not fuel that a seller sold taxpayer at a tax-excluded price taxpayer paid tax to the government based on its pipeline purchases and not on the removal of the fuel from the terminal with respect to fuel that a seller sold taxpayer at a tax- some with respect to included price taxpayer neither reported the fuel on its quarterly excise_tax return nor paid any_tax on this fuel applicable law sec_4081 a imposes a tax on i the removal of a taxable_fuel from any refinery fuel from any terminal any taxable_fuel for consumption use or warehousing and iv the sale of a taxable_fuel to any person who is not registered under sec_4101 unless there was a prior taxable removal or entry of such fuel the entry into the united_states of the removal of a taxable iii ii sec_4081 b exempts from tax removals or entries of taxable_fuel transferred in bulk to a terminal or refinery if the person removing or entering the taxable_fuel and the operator of such terminal or refinery are registered under sec_4101 sec_48_4081-2 provides that the position_holder with respect to taxable_fuel is liable for the tax imposed on the removal of fuel from a terminal at the terminal rack sec_4081 provides that if any person who paid the tax on taxable_fuel imposed by sec_4081 establishes to the satisfaction of the internal_revenue_service that a prior tax was paid to the government and not credited or refunded with respect to any such taxable_fuel person shall be allowed as a refund without interest to such person in the same manner as imposed by sec_4081 then an amount equal to the tax paid_by such it were an overpayment of the tax if ration tax is imposed on the removal of taxable_fuel from the the position_holder with respect terminal at the terminal rack sec_40_6151_a_-1 of the to that fuel is liable for the tax excise_tax procedural regulations provides that this tax must be paid to the government by the last day of the first calendar month following the quarter in which the liability was incurred a removal at the terminal rack is not exempt from tax simply because the position_holder bought the fuel at a tax-included price - because taxpayer was a taxable_fuel registrant when it see sec_4081 a iv tax was not imposed on the sale of the fuel to bought the fuel taxpayer respect to fuel taxpayer bought at a tax-included price the sellers were not liable for tax government would be an erroneous payment rather than a tax payment under sec_4081 tax payment to which sec_4081 would apply that an erroneous payment would be an overpayment under sec_6402 any such payment would not be a first note however this is true even with any amount they paid to the because se for which the seller may claim a credit or refund provided that the claim is timely filed and the provisions of met sec_6416 are nclusi taxpayer a position_holder of finished gasoline and undyed diesel_fuel in a terminal is liable for the tax imposed by sec_4081 on the removal of that fuel from the terminal at the terminal rack a copy of this technical_advice_memorandum is to be given to sec_6110 provides that it may not be the taxpayer used tr cited as precedent names addresses and taxpayer identifying numbers have been deleted in accordance with sec_6110 - end -
